Citation Nr: 1619904	
Decision Date: 05/17/16    Archive Date: 05/27/16

DOCKET NO.  10-08 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1. Entitlement to service connection for a low back condition.

2. Entitlement to service connection for a right shoulder condition.

3.  Entitlement to service connection for an eye condition, claimed as keratoconus.

4.  Entitlement to an initial rating higher than 10 percent for status post right knee anterior cruciate ligament tear with repairs.  

5. Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 2004 to November 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2009 and June 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  The case has since been transferred to the RO in Seattle, Washington.  The April 2009 rating decision denied the Veteran's claims of service connection for low back and right shoulder conditions.  The June 2009 rating decision granted service connection for the right knee condition (status post right knee anterior cruciate ligament tear with repairs) and assigned an initial evaluation of 10 percent effective February 11, 2009.  

The Board has also taken jurisdiction of the issue of entitlement to TDIU, as the Veteran indicated in March 2016 that he had been unable to work until May 2015, and that since that time had been working fewer than 20 hours a week due in part to his service-connected right knee disorder.  This issue is part and parcel of his claim for an increased rating for his right knee disorder.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009); 38 C.F.R. §§ 3.340, 4.16 (2014).

In March 2016, the Veteran had a videoconference hearing before the undersigned Veterans Law Judge; a transcript of this hearing is associated with the claims file.  After the hearing, the Veteran submitted additional medical evidence, and waived his right to regional review of such evidence.  See 38 C.F.R. §§ 20.800, 20.1304 (2015).

In March 2016, the Veteran submitted claims for service connection for right hip and left knee disorders, as secondary to his service-connected right knee disorder.  These claims are referred to the RO for appropriate action.

The issues of entitlement to an initial rating higher than 10 percent for a right knee condition, entitlement to service connection for an eye condition, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's degenerative disc disease of the lumbar spine had its onset during his active service.

2.  The Veteran's right shoulder disorder, diagnosed as fraying of the labrum, instability, and history of multiple dislocations, had its onset during his active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for degenerative disc disease of the lumbar spine have been met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2.  The criteria for service connection for a right shoulder disorder, diagnosed as fraying of the labrum, instability, and history of multiple dislocations, have been met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection means that a disability resulting from disease or injury was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2015).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015). 

Service connection is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the medical "nexus" requirement).  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004)); see 38 C.F.R. § 3.303(a).

Moreover, in cases where a Veteran asserts service connection for injuries or disease incurred or aggravated in combat, 38 U.S.C.A. § 1154(b) and its implementing regulation, 38 C.F.R. § 3.304(d), are applicable.  This statute and regulation ease the evidentiary burden of a combat Veteran by permitting the use, under certain circumstances, of lay evidence.  If the Veteran was engaged in combat with the enemy, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  The Federal Circuit Court has held that, in the case of a combat Veteran, not only is the combat injury presumed, but so, too, is the disability due to the in-service combat injury.  See Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).  To establish entitlement to service connection, however, there still must be evidence of current disability and a causal relationship between the current disability and the combat injury.  Id. (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

The Veteran believes that his current back and right shoulder conditions are related to his active service.  At the March 2016 Board hearing, he testified that he initially injured his back in 2004 during a parachute jump and he landed in the center of the tree thereby injuring his back.  He also stated that in 2005, he reinjured his back when he ran off a loading dock at full speed while testing dual night vision googles.  The Veteran also reported that he was in a motor vehicle accident (MVA) in 2006, which resulted in injury again to his back.  He further testified that he reinjured his back during an 11-day rescue operation in Afghanistan in 2006 and again in Ramadi, Iraq, in 2007, while chasing an insurgent through a farm filed and he ran into an irrigation ditch that was covered and ended up falling into it.  The Veteran stated that his role was changed to a driver position thereafter because he could not get out of the vehicle and they were short manned.  With respect to his right shoulder, the Veteran testified that he dislocated the shoulder during Ranger School while lifting a 100-pound pack.  He stated that he has continuing right shoulder symptoms, including instability, since service.

The Board recognizes that not all of the Veteran's service treatment records (STRs) due to the RO's inability to obtain them.  His DD-214, however, is of record and shows that the Veteran had three weeks of airborne training in 2004.  His DD-214 also reflects that his military occupation specialty was as an infantryman.  In addition, his awards included the Combat Medal, National Defense Service Medal, Global War Terrorism Service Meal, Iraq Campaign Medal and other awards related to his service in Afghanistan and Iraq.  Accordingly, the Board concedes that the Veteran is entitled to the combat presumption.   

Further, his STRs of record reveal that he was treated in September 2006 for complaints of low back pain after a MVA. See Emergency Department Discharge Sheet from Madigan Army Medical Center dated September 2006.  He was diagnosed with mid-lower back pain/strain.  Also, the Veteran's statements concerning a dislocation of his right shoulder during service are competent, as this is an observable condition.  The Board also finds the Veteran to be credible.  Thus, in light of the evidence of record, the Board finds that the Veteran's statements are both competent and credible as they relate to the injuries sustained in active service.  

In response to this claim, the Veteran was provided a VA examination in March 2009.  X-rays of the Veteran's thoracic spine were within normal limits and the examiner opined that the Veteran did not have a current back condition. 

Subsequent to this March 2009 VA examination, however, private medical records were obtained regarding the Veteran's back condition.  These records included a May 2009 MRI of the Veteran's lumbar spine, which revealed mild disc desiccation of L5-S1 with an annular tear and mild fluid within the right L4-5 facet joint.  Additionally, a June 2009 private medical treatment from Dr. A.B. noted a diagnosis of degeneration of lumbar or lumbosacral intervertebral disc.

Moreover, the record reflects that Dr. B.B. diagnosed the Veteran with bilateral medial compartment narrowing, L5-S1 disc space narrowing with annular tear and low back pain with lower extremity numbness and tingling.  See private medical treatment record dated May 2009.  Dr. B.B. commented that the Veteran was an otherwise healthy gentleman who had pain in the lower back.  He observed that the Veteran was an Airborne Ranger and that the Veteran had sustained multiple impaction injuries to his lumbosacral spine as a result.  

Concerning the Veteran's right shoulder, an arthrogram performed in May 2009 showed subtle fraying of the labrum from 11 to 12 o'clock position.  The impression was right shoulder history of multiple dislocations, now with instability.

In sum, all three elements necessary for service connection are met.  The Veteran has been diagnosed with current back and right shoulder conditions (not long after his separation from service).   Dr. B.B. related the back condition to the Veteran's injuries in service.  Further, the Veteran has provided competent and credible statements concerning a continuity of right shoulder symptoms, including dislocations, since his in-service shoulder injury.  In this circumstance, reasonable doubt is resolved in the Veteran's favor and the claims are granted.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (indicating an "absolutely accurate" 
determination of etiology is not a condition precedent to granting service connection, nor is "definite" or "obvious" etiology).  


ORDER

Entitlement to service connection for degenerative disc disease of the lumbar spine is granted.

Entitlement to service connection for a right shoulder disorder, diagnosed as fraying of the labrum, instability, and history of multiple dislocations, is granted.


REMAND

The record as it stands is inadequate for the purpose of rendering a fully informed decision as to the remaining issues on appeal before the Board at this time.  Where the record before the Board is inadequate to render a fully informed decision, a remand is required in order to fulfill the statutory duty to assist the Veteran in developing facts pertinent to the claims.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

The Veteran believes that his current right knee condition warrants a higher rating than 10 percent.  In a statement dated April 27, 2016, he stated that he recently had a C&P examination of his right knee at the VA facility in Seattle, WA, and that it had been just over 24 hours since that examination.  He stated that during the examination, the examining doctor performed the knee valgus stress test on my right knee which was positive for gross instability, and that since the examination he had moderate swelling, considerable loss of range of motion in flexion and extension, as well as a large increase in pain.  He stated that his knee had dislocated two times in less than 24 hours.  A copy of the April 2016 VA examination is not of record and must be obtained.

In a statement received on March 10, 2106, the Veteran asserted that as a licensed physician, he could not perform his duties as he would like.  He stated that he had modified his technique so that he could still attempt to work although with severe limitations.  He indicated that he had been working fewer than 20 hours per week since May of 2015 and before that he was unable to find any work.  As a claim for a TDIU has been raised as part of the increased rating claim on appeal, it must be properly developed on remand as set forth below.

Lastly, the Veteran's claim for service connection for an eye disorder was denied in an August 2014 rating decision.  Thereafter, in September 2014, the Veteran submitted a statement disagreeing with the VA examiner's opinion that his eye condition, diagnosed as keratoconus, was not related to his active service.  This statement, when read liberally, was tantamount to a timely NOD with that August 2014 rating decision. 38 C.F.R. § 20.201; see also Gallegos v. Gober, 14 Vet. App. 50 (2000) (VA should liberally interpret a written communication that may constitute an NOD under the law), rev'd sub nom Gallegos v. Principi, 283 F. 3d 1309 (Fed. Cir. 2002) (the language of 38 C.F.R. § 20.201 properly implemented 38 U.S.C.A. § 7105, and assuming that the [claimant] desired appellate review, meeting the requirement of § 20.201 was not an onerous task).  Moreover, under Manlincon v. West, 12 Vet. App. 238 (1999), this issue remains pending in appellate status (see 38 C.F.R. § 3.160(c)) and require further action - namely, the issuance of a statement of the case (SOC).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VCAA letter addressing his claim of entitlement to a TDIU.  He should also be asked to complete and submit a VA Form 21-8940.

2.  Implement the Board's decision awarding service connection for low back and right shoulder disorders.

3.  Make arrangements to obtain the Veteran's VA medical treatment records from West LA VA medical center (VAMC) dated from March 2014 forward, and from the Portland VAMC dated from July 2014 forward

4.  Make arrangements to obtain a copy of the April 2016 VA examination report of the Veteran's right knee.  If this examination does not exist or is inadequate, then the Veteran should be scheduled for an appropriate VA examination to determine the current severity of his right knee disorder.

5.  Thereafter, schedule the Veteran for an appropriate VA examination, to be conducted, if possible, by a vocational rehabilitation specialist, to evaluate the issue of entitlement to TDIU.  In conjunction with the examination, the claims file and a complete copy of this REMAND must be made available to and reviewed by the examiner.  The examination report should indicate that this has been accomplished.  

The examiner should elicit from the Veteran his complete educational, vocational, and employment history and should note his complaints regarding the impact of his service-connected disabilities on his employment.

After a full examination and review of the claims file, the examiner should identify all limitations imposed on the Veteran as a consequence of his service-connected disabilities (i.e., status post right knee anterior cruciate ligament tear with repairs; degenerative disc disease of the lumbar spine; right shoulder disorder, diagnosed as fraying of the labrum, instability, and history of multiple dislocations; tinnitus; PTSD; and residuals of a traumatic brain injury) and opine as to the impact of the service-connected disabilities, to include in the aggregate, on his ability to secure and follow a substantially gainful occupation.

The examiner must provide a comprehensive report including complete explanation for all opinions and conclusions reached, taking into account, and citing where appropriate, the evidence in the record, including the Veteran's reports of his history, his current symptomatology, and all associated functional and occupational limitations found. 

6.  Issue a Statement of the Case to the Veteran and his representative, addressing the issue of entitlement to service connection for an eye condition.   The Veteran and his representative must be advised of the time limit in which they may file a Substantive Appeal.  Then, only if the appeal is timely perfected, should the issue be returned to the Board for further appellate consideration.

7.  Finally, after accomplishing any additional development deemed appropriate, readjudicate the claims on appeal (i.e., increased rating for a knee disorder and entitlement to a TDIU).  If the benefits sought in connection with the claims remain denied, the Veteran and his representative should be provided with an appropriate Supplemental Statement of the Case (SSOC) and given the opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


